Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s AFCP2.0 filed on 06/10/2022 is proper and is being entered. An updated search and additional considerations were performed within the time authorized for the pilot program and it has been found that applicant’s incorporation of previously indicated allowable subject matter has overcome the prior art of record and a Notice of Allowance is being issued. Additionally, the IDS filed on 06/02/2022 has been considered.  

Allowable Subject Matter
Claims 1, 7-14 and 26-30 (14 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was stated in the previous Office Action, the closest prior art are Lourigan (WO 2010/144962), Lowman (US 8,186,921), Stevenson (US 8,701,915), Lee (US 2011 /0197349), Keller (US 1,583,050), Sakai (US 8,783,497), Carlsson (US 2020/0248813), Taylor (US 4,923,221), Day (US 2,625,955), Stobbart (US 8,657,145), Skinner (US 3,434,694), Dorian (US 7,357,225) and Dietz (US 6,427,427) teaches of various examples of plug assemblies for plugging a conduit similar to applicant's general invention. Notice that while the prior art does teaches some of the features of the claimed invention (see the rejections in the previous Office Actions for more details), the closest prior art fails to disclose or render obvious without impermissible hindsight the particular features of at least a portion of the protrusion (90) being twisted about the axial centerline (see Fig. 12) and the protrusion (90) being flexible or having a flexible wire bristle wire pack (156, see Fig. 13) in combination with all the limitation as claimed in claims 1, 7-14 and 26-30 and as shown in at least Figs. 12-13 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753